Case 1:20-cv-12659-RBK-SAK Document 49 Filed 08/05/21 Page 1 of 3 PageID: 877




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

James E. Marina (N.J. Bar No. 050791996)
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900



 GENERAL MOTORS LLC,
 GENERAL MOTORS COMPANY,               CASE NO. 20-12659

                  Plaintiffs,
                                       PLAINTIFFS’ STATEMENT
       against
                                       PURSUANT TO LOCAL CIVIL
 JOSEPH ASHTON,                        RULE 7.1.1

                  Defendant.
Case 1:20-cv-12659-RBK-SAK Document 49 Filed 08/05/21 Page 2 of 3 PageID: 878




      Pursuant to Local Civil Rule 7.1.1, Plaintiffs General Motors LLC and

General Motors Company (collectively, “GM”) state that no person or entity is

providing funding for some or all of GM’s attorneys’ fees or expenses in this

litigation on a non-recourse basis in exchange for (1) a contingent financial interest

based upon the results of the litigation or (2) a non-monetary result that is not in the

nature of a personal or bank loan, or insurance.



Dated: August 5, 2021                   Respectfully submitted,

                                        KIRKLAND & ELLIS LLP

                                        By: s/James E. Marina
                                        James E. Marina (N.J. Bar No. 050791996)
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 446-4800
                                        Facsimile: (212) 446-4900
                                        jmarina@kirkland.com

                                        Hariklia Karis, P.C. (admitted pro hac vice)
                                        Jeffrey Willian, P.C. (admitted pro hac vice)
                                        Casey McGushin (admitted pro hac vice)
                                        300 North LaSalle
                                        Chicago, IL 60654
                                        Telephone: (312) 862-2000
                                        hariklia.karis@kirkland.com
                                        jeffrey.willian@kirkland.com
                                        casey.mcgushin@kirkland.com




                                           1
Case 1:20-cv-12659-RBK-SAK Document 49 Filed 08/05/21 Page 3 of 3 PageID: 879




                                   Austin Norris (admitted pro hac vice)
                                   2049 Century Park East
                                   Los Angeles, CA 90067
                                   Telephone: (310) 552-4200
                                   austin.norris@kirkland.com

                                   Maisie Allison (admitted pro hac vice)
                                   555 South Flower Street
                                   Los Angeles, CA 90071
                                   Telephone: (213) 680-8400
                                   maisie.allison@kirkland.com


                                   Attorneys for Plaintiffs General Motors LLC
                                   and General Motors Company




                                     2
